DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment filed on 11/7/2022.
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Claims 9-20 in the reply filed on 11/7/2022 is acknowledged.  Claims 1-8 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 -14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 9, the claim recites “SSB” on line 2, and there is no definition with the scope of the claim for the term “SSB”.  Therefore the claim is left in an indefinite status.
With respect to claims 10-14, none of the depending claims provide a definition for the term “SSB” in the parent claim 9.
With respect to claim 12, the claim recites “a fourth message” and there is no preceding ‘third message’ in the claim or parent claim. Therefore the claim is left in an indefinite status.
With respect to claim 13, the claim recites “a fifth message” and there is no preceding ‘third message’ or ‘fourth message’ in the claim or parent claim. Therefore the claim is left in an indefinite status.
With respect to claim 12, the claim recites “a sxith message” and there is no preceding ‘third message’ or ‘fourth message’ or ‘fifth message’ in the claim or parent claim. Therefore the claim is left in an indefinite status.
With respect to claim 17, the claim recites “a fourth message” and there is no preceding ‘third message’ in the claim or parent claim. Therefore the claim is left in an indefinite status.
With respect to claim 20, the claim recites “a fourth message” and there is no preceding ‘third message’ in the claim or parent claim. Therefore the claim is left in an indefinite status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LOGOTHETIS et al. (US 2020/0296710 A1; hereafter LOGO) in view of AKKARAKARAN et al. (US 2020/0264261 A1; hereafter AKKA).

With respect to claim 9, LOGO discloses a mobile wireless user device (10 in FIG. 1; 110 in FIG. 3) configured to:
a) receive, from a base station (120 in FIG. 1; 130 in FIG. 3), a message comprising an indication of an antenna location (S502, S504, S506, S508, S510, S512, S514 in FIG. 5) of an antenna of the base station (120 in FIG. 1; 130 in FIG. 3), the antenna location comprising or indicating geographical latitude and longitude coordinates (S502, S504, S506, S508, S510, S512, S514 in FIG. 5);
b) determine or retrieve a user location of the user device (10 in FIG. 1; 110 in FIG. 3), the user location comprising or indicating further latitude and longitude coordinates (S502, S504, S506, S508, S510, S512, S514 in FIG. 5);
c) determine, according to sensors in or on the user device (10 in FIG. 1; 110 in FIG. 3), a speed and a direction (S502, S504, S506, S508, S510, S512, S514 in FIG. 5) of the user device (10 in FIG. 1; 110 in FIG. 3);
d) calculate, based on the antenna location and the user location and the speed and the direction of the user device (10 in FIG. 1; 110 in FIG. 3), a Doppler frequency shift (S502, S504, S506, S508, S510, S512, S514 in FIG. 5); and
e) transmit a first message (paragraphs [0086], [0087], [0088], [0089], [0090]; REVERSE Link in FIG. 3) to the base station (120 in FIG. 1; 130 in FIG. 3) at a frequency comprising a channel frequency (paragraphs [0086], [0087], [0088], [0089], [0090]; REVERSE Link in FIG. 3) of the base station (120 in FIG. 1; 130 in FIG. 3) minus the calculated Doppler frequency shift (S502, S504, S506, S508, S510, S512, S514 in FIG. 5).

LOGO does not disclose receive, from a base station, an SSB message comprising an indication of an antenna location.
AKKA discloses receive, from a base station, an SSB message comprising an indication of an antenna location (904, 906, 908 in FIG. 9; 1108 in FIG. 11; paragraph [0048]).

AKKA teaches the benefit of improved positioning for mobile device (paragraphs [0006], [0008]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the position messaging as taught by AKKA in the method and user device of LOGO to produce an expected result.
With respect to claim 10, LOGO further discloses configured to:
a) receive, from the base station (120 in FIG. 1; 130 in FIG. 3), a second message, the second message (FORWARD Link in FIG. 3) at a frequency comprising the channel frequency of the base station (120 in FIG. 1; 130 in FIG. 3) plus the calculated Doppler frequency shift (paragraphs [0086], [0087], [0088], [0089], [0090]; REVERSE Link in FIG. 3).


With respect to claim 15, LOGO discloses a method for a first mobile user device (10 in FIG. 1; 110 in FIG. 3; 600 in FIG. 6) to communicate wirelessly with a second mobile user device, the method comprising:
a) sending, by the first mobile user device (10 in FIG. 1; 110 in FIG. 3; 600 in FIG. 6), a first message comprising system information about the first mobile user device (10 in FIG. 1; 110 in FIG. 3 ; 600 in FIG. 6), the first message further comprising a first location (S702, S704, S706, S708, S710 in FIG. 7) of the first mobile user device (10 in FIG. 1; 110 in FIG. 3 ; 600 in FIG. 6), a first speed of the first mobile user device, and a first direction of travel (S702, S704, S706, S708, S710 in FIG. 7) of the first user device (10 in FIG. 1; 110 in FIG. 3 ; 600 in FIG. 6);

b) receiving, by the first mobile user device (10 in FIG. 1; 110 in FIG. 3 ; 600 in FIG. 6), from a second mobile user device (606 in FIG. 6), a second message comprising system information about the second mobile user device (606 in FIG. 6), the second message further comprising an indication of a second location (S702, S704, S706, S708, S710 in FIG. 7) of the second user device (606 in FIG. 6), a second speed (S702, S704, S706, S708, S710 in FIG. 7) of the second user device, and a second direction of travel (S702, S704, S706, S708, S710 in FIG. 7) of the second user device (606 in FIG. 6); and

c) calculating (1050, 1055, 1060, 1070, 1075, 1080, 108 in FIG. 11), by the first mobile user device (10 in FIG. 1; 110 in FIG. 3 ; 600 in FIG. 6), according to the first location, the first speed, the first direction, the second location, the second speed, and the second direction, a calculated Doppler frequency shift (S702, S704, S706, S708, S710 in FIG. 7).

LOGO does not disclose broadcasting, by the first mobile user device, a first message comprising system information.

AKKA discloses broadcasting, by the first mobile user device, a first message comprising system information (902 in FIG. 9; 1106 in FIG. 11).

AKKA teaches the benefit of improved positioning for mobile device (paragraphs [0006], [0008]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the position messaging as taught by AKKA in the method and user device of LOGO to produce an expected result.

Allowable Subject Matter
Claims 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 12, 2022